     Case 1:19-cr-00215-DAD-BAM Document 28 Filed 11/04/20 Page 1 of 4

 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALEJANDRO ARIAS
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                        Case No.: 1:19-CR-00215-DAD-BAM
13                  Plaintiff,
14                                                    STIPULATION AND ORDER TO
                                                      CONTINUE STATUS HEARING
15          v.
16
                                                      Date: November 23, 2020
17   ALEJANDRO ARIAS,                                 Time: 1:00 p.m.
                                                      Courtroom: 8
18                  Defendant.
19
20   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
21
22          This case is set for a status conference on November 23, 2020. On May 13, 2020, this
23   Court issued General Order 618, supplementing prior orders issued on March 12, 17, 18, 30,
24   and April 17, 2020, addressing COVID-19 and attendant public health advisories. This court
25   declared a judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth
26   Circuit Judicial Council’s Order of April 16, 2020, continuing this court’s judicial emergency
27   for an additional one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until
28   May 2, 2021.


                                                      1
                           STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                     CASE NO.: 1:19-CR-00215-DAD-BAM
     Case 1:19-cr-00215-DAD-BAM Document 28 Filed 11/04/20 Page 2 of 4

 1          Although the General Orders address the district-wide health concern, the Supreme
 2   Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]
 3   substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings”
 4   in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
 5   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover,
 6   any such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213
 7   F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice
 8   continuance must set forth explicit findings on the record “either orally or in writing”).
 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
10   mandatory and inexcusable—the General Orders require specific supplementation. Ends-of-
11   justice continuances are excludable only if “the judge granted such continuance on the basis of
12   his findings that the ends of justice served by taking such action outweigh the best interest of
13   the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such
14   period is excludable unless “the court sets forth, in the record of the case, either orally or in
15   writing, its reason or finding that the ends of justice served by the granting of such continuance
16   outweigh the best interests of the public and the defendant in a speedy trial.” Id.
17          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
18   (Local Code T4). Although the Speedy Trial Act does not directly address continuances
19   stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
20   order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week
21   ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644
22   F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial
23   to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y.
24   2001) (citing Furlow to exclude time following the September 11, 2001, terrorist attacks and
25   the resultant public emergency). The coronavirus is posing a similar, albeit more enduring,
26   barrier to the prompt proceedings mandated by the statutory rules.
27          In light of the societal context created by the foregoing, this Court should consider the
28   following case-specific facts in finding excludable delay appropriate in this particular case


                                                      2
                           STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                     CASE NO.: 1:19-CR-00215-DAD-BAM
     Case 1:19-cr-00215-DAD-BAM Document 28 Filed 11/04/20 Page 3 of 4

 1   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court
 2   should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
 3   1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
 4                                           STIPULATION
 5           Plaintiff United States of America, by and through its counsel of record, and defendant,
 6   by and through defendant’s counsel of record, hereby stipulate as follows:
 7           1.     By previous order, this matter was set for status conference on November 23,
 8   2020.
 9           2.     By this stipulation, defendant now moves to continue the status conference until
10   January 27, 2021, and to exclude time between November 23, 2020, and January 27, 2021,
11   under Local Code T4.
12           3.     The parties agree and stipulate, and request that the Court find the following:
13                  a)      The government does not object to the continuance.
14                  b)      In addition to the public health concerns cited by General Orders 611 and
15           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
16           apt in this case because:
17                          (i) The defendant does not consent to proceed using videoconferencing
18                          (or telephone conferencing if videoconferencing is not reasonably
19                          available) pursuant to General Orders 614, 620 and 624.
20                  c)      Based on the above-stated findings, the ends of justice served by
21           continuing the case as requested outweigh the interest of the public and the defendant in
22           a trial within the original date prescribed by the Speedy Trial Act.
23                  d)      For the purpose of computing time under the Speedy Trial Act, 18
24           U.S.C. § 3161, et seq., within which trial must commence, the time period of November
25           23, 2020, and January 27, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§
26           3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
27           the Court at the parties’ request on the basis of the Court’s finding that the ends of
28           justice served by taking such action outweigh the best interest of the public and the


                                                       3
                            STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                      CASE NO.: 1:19-CR-00215-DAD-BAM
     Case 1:19-cr-00215-DAD-BAM Document 28 Filed 11/04/20 Page 4 of 4

 1          defendant in a speedy trial.
 2          4.     Nothing in this stipulation and order shall preclude a finding that other
 3   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
 4   period within which a trial must commence.
 5          IT IS SO STIPULATED.
 6                                              Respectfully submitted,
 7   DATED:      November 3, 2020          By: /s/ Ross Pearson
 8                                             ROSS PEARSON
                                               Assistant United States Attorney
 9
10
11   DATED:      November 3, 2020          By: /s/ Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
12                                             Attorney for Defendant ALEJANDRO ARIAS
13
14
15
16                                                ORDER

17          IT IS SO ORDERED that the Status Conference Hearing is continued from November

18   23, 2020, and January 27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A.

19   McAuliffe. Time is excluded pursuant to 18 U.S.C. § 3161(c) and (h)(7)(A), B(iv).

20   IT IS SO ORDERED.

21      Dated:    November 4, 2020                            /s/ Barbara   A. McAuliffe         _
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                     4
                          STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                    CASE NO.: 1:19-CR-00215-DAD-BAM
